Citation Nr: 0008352	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to herbicide exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

5.  Entitlement to a compensable disability rating for otitis 
externa.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to May 1969.

In a June 1985 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for defective hearing and PTSD.  The 
veteran was notified of that decision and did not appeal, and 
the June 1985 rating decision is final.  The veteran again 
claimed entitlement to service connection for hearing loss, 
and in October 1988 the RO again denied entitlement to 
service connection for that disorder.  The veteran was 
notified of the October 1988 decision and did not appeal, and 
that decision is also final. 

In July 1989 the veteran claimed entitlement to service 
connection for hearing loss as secondary to his service-
connected otitis externa.  In a January 1990 rating decision 
the RO denied entitlement to service connection for hearing 
loss as secondary to the service-connected disability.  The 
veteran submitted a notice of disagreement with that decision 
in May 1990, but he was not provided a statement of the case 
at that time.

Following an additional claim for service connection for 
hearing loss, in a February 1993 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
submitted a notice of disagreement with that decision in 
April 1993, and the RO provided him with a statement of the 
case in July 1994.  The veteran offered testimony at a 
hearing before a hearing officer at the RO in August 1994.  
The Board construes this testimony as satisfying the 
requirement for a timely substantive appeal.  Because the 
substantive appeal was not submitted within 60 days of the 
issuance of the statement of the case or within one year of 
the notice of the January 1990 decision, the Board finds that 
the January 1990 decision with regard to the issue of service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993) (although a 
notice of disagreement is timely filed, the appeal is not 
perfected if the veteran does not timely file a substantive 
appeal); 38 C.F.R. § 20.200.  The veteran has, however, 
perfected an appeal of the February 1993 determination that 
new and material evidence has not been submitted.

In an April 1990 rating decision the RO again denied 
entitlement to service connection for PTSD, which decision 
was confirmed by the Board of Veterans' Appeals (Board) in 
May 1992.  The veteran again claimed entitlement to service 
connection for PTSD, and in the February 1993 decision the RO 
determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran appealed the 
February 1993 decision to the Board, and in a January 1998 
decision the Board determined that new and material evidence 
had been submitted, and reopened the claim for service 
connection for PTSD.  That issue was then remanded to the RO 
for additional development and a de novo adjudication of the 
claim for service connection.  In a December 1999 rating 
decision and supplemental statement of the case the RO denied 
service connection for PTSD on the substantive merits of the 
claim.  The RO has returned that appeal to the Board for 
appellate consideration.

In the February 1993 rating decision the RO also denied 
entitlement to service connection for hepatitis, and denied 
entitlement to a compensable rating for otitis externa.  The 
veteran also perfected appeals of those decisions, and in 
January 1998 the Board remanded those issues to the RO for 
additional development.  That development has been completed 
to the extent possible, and those issues returned to the 
Board.

In a September 1997 rating decision the RO denied entitlement 
to service connection for peripheral neuropathy based on 
herbicide exposure.  The veteran has perfected an appeal of 
that decision.  The Board notes that in the June 1985 rating 
decision the RO also denied entitlement to service connection 
for the residuals of Agent Orange exposure on the basis that 
no residuals were found on medical examination.  Medical 
evidence received subsequent to June 1985 indicates that the 
veteran has peripheral neuropathy.  Because peripheral 
neuropathy had not been diagnosed when the June 1985 decision 
was rendered, that decision does not encompass peripheral 
neuropathy as a residual of Agent Orange exposure, and that 
decision is not final as to that disease.  Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996).  New and material evidence 
is not, therefore, required to adjudicate the substantive 
merits of the veteran's claim for service connection for 
peripheral neuropathy.


FINDINGS OF FACT

1.  The veteran did not engage in combat while in service, 
and there is no credible supporting evidence of his claimed 
stressors.

2.  The claim of entitlement to service connection for 
hepatitis is not supported by competent medical evidence 
showing that the disorder is related to an in-service disease 
or injury.

3.  The claim of entitlement to service connection for 
peripheral neuropathy is supported by evidence indicating 
that the veteran was exposed to herbicides while in service 
and competent medical evidence showing that the currently 
diagnosed disorder is related to such exposure.

4.  In a January 1990 rating decision the RO denied 
entitlement to service connection for hearing loss, and that 
decision became final in the absence of an appeal.

5.  The evidence submitted subsequent to the January 1990 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's hearing loss is 
related to service, and it must be considered in order to 
fairly decide the merits of his claim.

6.  The claim of entitlement to service connection for 
hearing loss is not supported by competent medical evidence 
showing that the hearing loss is related to an in-service 
disease or injury or a service-connected disability.

7.  Otitis externa has recurred intermittently and has not 
required frequent or prolonged treatment.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1992), 38 C.F.R. § 3.304(f) (1993) and (1999).

2.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for 
peripheral neuropathy is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The January 1990 rating decision in which the RO denied 
entitlement to service connection for hearing loss is final, 
new and material evidence has been submitted, and the claim 
is reopened.  38 U.S.C. §§ 4005(c) (1988), 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104, 19.192 (1989), 38 C.F.R. 
§ 3.156 (1999).

5.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The criteria for a compensable disability rating for 
otitis externa are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.31, 4.87, Diagnostic Code 6210 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection--Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
disorder, liver disease, a neurological disorder, or hearing 
loss.  His hearing acuity was within normal limits throughout 
service, including the May 1969 separation examination.  In 
October 1968 he was evaluated for hepatitis, but the results 
of the evaluation are not shown.  

His service personnel records show that he had three years of 
foreign or sea service, that he was assigned to Patrol 
Squadron Six at Barber's Point Naval Air Station in Hawaii 
from January 1966 to May 1969, and that he served as an 
aircraft electrician and JULIE operator.  He received the 
Vietnam Service Medal and ribbon for duty as a member of the 
United States Armed Forces involved in operations in support 
of the Vietnam campaign.  Patrol Squadron Six received a Navy 
Unit Commendation for participating in Task Group 32.1 from 
January through March 1967.  The commendation was awarded for 
fixed-wing antisubmarine warfare operations in the Pacific 
Ocean, but does not describe the nature or specific location 
of those activities.

The veteran initially claimed entitlement to VA compensation 
benefits in June 1969, at which time he made no reference to 
any psychiatric problems, liver or neurological disease, or 
hearing loss.  He claimed entitlement to non-service 
connected pension benefits in October 1980, at which time he 
did not report having any related disabilities.  In support 
of that claim he provided a July 1979 private psychiatric 
report, apparently prepared in conjunction with an insurance 
claim, in which the physician stated that the veteran had 
reported having chronic neck and shoulder pain since a motor 
vehicle accident in August 1978.  He had been unemployed 
since the accident.  As the result of the psychiatric 
interview the physician described the veteran as a passive-
dependent individual who, for a variety of reasons, did not 
want to work.  He attributed the lack of work effort to 
natural laziness, a fear of failure, and minimal 
psychosomatic shoulder pain.  The physician provided a 
diagnosis of passive-aggressive personality, passive type.

Private treatment records show that the veteran continued to 
receive treatment for chronic neck and back pain through 
January 1981, although numerous evaluations and examinations 
were essentially within normal limits.  In September 1979 he 
reported having a sensation of electrical shock in both upper 
extremities, which was attributed to questionable C5 
radiculopathy.  He also reported feeling stress as the result 
of an insurance investigation and being quite upset at having 
been accused of malingering.  Electromyography (EMG) and 
nerve conduction studies (NCS) in September 1979 were normal, 
with the exception of findings indicative of borderline 
carpal tunnel syndrome.  In October 1979 the treating 
physician noted that the veteran continued to have cervical 
pain, with numbness and paresthesia in the lateral aspect of 
both hands.  A treatment note dated later in October 1979 
indicates that a neurological evaluation resulted in a 
finding of carpal tunnel syndrome.  In September 1980 he 
reported that a friend had hepatitis, and requested a shot of 
gamma globulin, which was provided.  

During a March 1985 VA social and industrial survey the 
veteran reported having done well following his separation 
from service, until the 1978 motor vehicle accident.  He 
stated that in addition to his musculoskeletal problems he 
became severely depressed, resulting in a suicide attempt in 
1980.  He also reported having homicidal ideation when under 
stress and wanting to use the skills he learned in Vietnam to 
create "havoc and destruction."  He stated that he had 
nightmares, flashbacks to Vietnam, and intolerance of people 
in authority.  He also stated that he had served three tours 
in Vietnam for a total of four years.  

His occupation was a radar technician and underwater sound 
detector, which consisted of using electronics to conduct 
surveillance.  He reported that his primary duty was in 
flying search and destroy missions up and down the coast, and 
that they would call in firepower when the enemy was spotted.  
He also stated that they always flew over heavily 
concentrated enemy territory, and that one of his best 
friends was killed on such a mission.  

He said that the patrols lasted for twelve hours, with six 
hours of flying at high altitude and six hours flying 50 feet 
over the water.  He also said that they were usually under 
heavy fire, but that they were not allowed to engage in 
fighting.  He stated that he was under incredible pressure, 
in that he had to do his job perfectly or the plane would be 
shot down.  He further stated that the worst part of the duty 
occurred during his last tour, because he did not think that 
the United States had any business being in Vietnam, yet he 
was still required to perform his duties.

The social worker conducting the survey stated that the 
veteran was very reluctant to provide any specific details 
about his experiences in service, in that some of the events 
were still classified as top secret.  He also declined to 
discuss any of his personal feelings about his experiences on 
the basis of the secretiveness of the work he performed.  He 
stated that following service he did not return to his home 
town because his mother told him that he would not fit in, in 
that he had developed a number of liberal political views.

The social worker stated that because the veteran would not 
provide any detailed information about his Vietnam 
experiences, she could not be certain whether he was 
demonstrating the symptoms of PTSD or those of depression.  
She also stated that because he had reported having 
flashbacks, which were a symptom of PTSD but not depression, 
she "leaned toward" a diagnosis of PTSD.

The veteran was also provided a VA psychiatric examination in 
April 1985, which included a review of the claims file.  
During that examination he reported having undergone escape 
and evasion training so that he could participate in secret 
missions.  He described this training, which he found very 
stressful, as being put in a black box, tortured, urinated 
on, and left on a deserted mountain to survive on his own.  
He stated that several men died during this training.

He reported having been in Vietnam for three months in each 
year from 1966 through 1968 and on and off in 1969.  He flew 
air surveillance in a plane that contained electronic 
equipment, and relayed information on the location of the 
enemy to other units.  When asked to describe his worst 
experience he referred to the surveillance flights, during 
which they were shot at but were not allowed to return fire.  
He stated that the aircraft was shot at numerous times, but 
that it received only negligible damage.

He also stated that after returning home from the war he 
became distressed when he learned that several of his friends 
had died in Vietnam.  He started having difficulty sleeping, 
with nightmares.  He worked regularly until he had the motor 
vehicle accident in 1978, at which time "everything started 
falling apart."  He reported having seen a private 
psychiatrist since 1980, at which time he had tried to commit 
suicide.  

The examiner stated that since the accident the veteran had 
been preoccupied with getting money from the insurance 
company, and that he had threatened to blow up the insurance 
company's offices and those of his attorney out of 
frustration.  He reported being socially withdrawn, and that 
he had flashbacks.  As the result of the review of the claims 
file and the psychiatric interview, the examiner provided a 
diagnosis of dysthymic disorder.  The examiner stated that 
the available information did not reveal the occurrence of a 
life-threatening stressor in the veteran's Vietnam 
experiences, although he reported having dreams and 
flashbacks about Vietnam, and found that the evidence did not 
support a diagnosis of PTSD.

The veteran was also afforded an Agent Orange protocol 
examination in April 1985, following which the examiner 
provided diagnoses of history of otitis externa, multiple 
acrochordon, and the residuals of a neck and back injury.

The veteran's treating therapist provided a March 1988 report 
of a psychological evaluation, and indicated that he was 
treating the veteran under the "Vietnam contract."  The 
veteran denied having received any prior therapy.  He 
reported having significant emotional issues that he related 
to Vietnam, but did not believe that he could deal with them 
at that time.  He presented to the therapist in a highly 
agitated and paranoid state and expressed homicidal rage 
against the attorney handling his insurance claim.

The veteran reported having served three tours in Vietnam, 
each one being 12 weeks in duration.  His military 
occupational specialty was radar and underwater soundman and 
aviation electrician.  He stated that he flew over Yankee 
Station on 12-hour surveillance flights.  He reported having 
seen heavy combat, but denied being wounded.  He denied 
having had any problems with substance abuse.

The treating therapist summarily stated that the veteran had 
experienced an event outside the range of usual human 
experience that would be markedly distressing to almost 
anyone; that the event was persistently re-experienced; that 
he persistently avoided stimuli associated with the event; 
and that he demonstrated persistent symptoms of increased 
arousal.  The therapist found that his combat roles included 
flying reconnaissance observation and receiving fire; being 
at a base camp that received incoming mortar fire; performing 
long-range reconnaissance patrol; and being in a combat zone 
without a weapon.  His Vietnam stressors included firing his 
weapon at the enemy; killing the enemy; seeing someone 
killed; seeing wounded individuals, including the enemy, 
Vietnamese, and Americans; seeing dead bodies; experiencing 
the military objective as being dependent upon body count; 
and being bothered by the sight and sound of dying people.  
The therapist noted, however, that the veteran was unable to 
provide any detailed information about these claimed events.  
As a result of the evaluation the therapist determined that 
the veteran had PTSD.

An April 1988 VA treatment record indicates that the veteran 
had been given medication for his psychiatric symptoms by his 
private physician, who had left the area.  The veteran 
contacted VA in order to have his psychiatric medication 
(Valium) provided by VA.  The VA psychiatrist found that the 
veteran gave a history of PTSD symptomatology, including 
anxiety, and provided him a prescription for Valium.  In May 
1988 the psychiatrist noted that the veteran had little 
motivation for non-drug treatment for insomnia, and another 
medication was provided.

In his April 1988 claim for service connection for PTSD the 
veteran stated that he had difficulty maintaining 
relationships, violent outbursts, nightmares, flashbacks, 
memory loss, and problems with authority figures, all of 
which he attributed to PTSD.  He described the contents of 
his nightmares as images of death, being shot down, or 
wanting to hurt or kill someone.  He reported feeling 
depressed and being withdrawn since 1978, and receiving 
medication for depression since 1980.

The report of a June 1988 VA psychiatric examination shows 
that the examiner reviewed medical records from the claims 
file in conjunction with the examination.  During the 
examination the veteran reported having recurrent nightmares 
about his experiences in the Vietnam War and his friends 
being dead.  He also reported having flashbacks in which he 
believed that he was under attack.  He stated that while in 
Vietnam he was involved in intelligence activity and had to 
fly in a "flying coffin."  He reported flying in and out of 
areas under attack, being under fire while refueling, and men 
being hit and killed.  He also reported having drunk heavily 
in the past.

The examiner attributed the veteran's psychiatric symptoms to 
PTSD, but noted the absence of any records confirming his 
military history.  He found that the veteran's reported 
history was indicative of severe trauma during service.

A VA audiology examination in June 1988 revealed puretone 
decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
45
60
LEFT
35
25
40
55

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left 
ear.  The examiner provided no etiology for the disorder.

Based on this evidence, in the October 1988 rating decision 
the RO denied entitlement to service connection for hearing 
loss based on that disability having been incurred during 
service.

In a March 1989 statement the veteran reported that his 
combat experiences and exposure to the enemy while in Vietnam 
consisted of conducting Navy aerial surveillance in the 
demilitarized zone over North and South Vietnam.  The flights 
lasted for 12 hours, during which the plane flew 50 feet 
above ground in order to observe enemy ship movement.  He 
stated that the plane in which he flew was continually shot 
at from the ships, but that they were not allowed to return 
fire because of the secret nature of the surveillance 
equipment on board the plane.  He also stated that he 
experienced severe emotional stress at being the target when 
he saw through binoculars the crews of the enemy ships going 
toward their guns and not being able to defend himself.  He 
reported that there were frequent gunshot holes in the plane.

In addition to the events described above, the veteran also 
reported having experienced severe stress when stationed at 
Cam Ranh Bay.  He stated that the enemy shelled a bridge near 
the base almost every night, and that American helicopters 
were trying to repel the Vietcong attacking the bridge.  The 
fighting occurred while he was guarding the surveillance 
planes.  While guarding the planes he had only a sidearm for 
protection.  He reported having had flashbacks about this 
experience in which he remembered the smell of the gunpowder.  
He stated that the attacks at Cam Ranh Bay lasted more than 
three months, but did not state in which months and year they 
occurred.

In a July 1989 statement the veteran stated that he was 
assigned to Patrol Squadron Six while stationed in Vietnam.  
He also stated that the plane in which he flew was constantly 
shot at, but that they were not authorized to return fire.  
They could only call in a strike, then they had to take 
pictures of the resulting wreckage and record the body count, 
which required them to fly at deck-level with the ships.  He 
reported that these incidents occurred in the fall of 1965, 
the beginning of 1966, from January to March 1967, from 
December 1967 to January 1968, and in January 1969.  He was 
stationed at Cam Ranh Bay from 1965 to 1968, and at Da Nang 
in 1969, and flew up and down the North Vietnamese coast and 
all of the area covered by I Corps.  He stated that they flew 
out at high altitude and returned at low altitude.  He 
provided the name of one other crewmember, but did not 
indicate whether this crewmember had been killed or injured.

A July 1989 private medical report indicates that in May 1980 
the veteran underwent a left stapedectomy, with significant 
closure of the air-bone gap following the surgery.  He also 
underwent a right stapedectomy in April 1982, with 
satisfactory closure of the air-bone gap after the surgery.  
An audiometric examination in May 1982 revealed an average 
puretone threshold of 10 decibels bilaterally, with speech 
discrimination ability of 100 percent in the right ear and 
98 percent in the left ear.  The private physician stated 
that an audiometric examination in July 1984 had showed an 
average puretone threshold of 18 decibels in the right ear 
and 12 decibels in the left ear.  Contemporaneous with the 
July 1989 report, the veteran had reported a decrease in his 
hearing acuity.

In October 1989 the RO requested a medical opinion from the 
VA medical center (MC) regarding the relationship, if any, 
between the veteran's service-connected otitis externa and 
hearing loss.  The VA audiologist reviewed the evidence in 
the claims file and provided the opinion that the veteran's 
hearing loss was of the sensorineural type, with a minimal 
conductive component in the right ear at three frequencies.  
The audiologist also stated that, typically, otitis externa, 
which involves inflammation of the skin of the external 
auditory meatus, did not cause any degree of hearing loss.  
With severe otitis externa, where the skin is swollen to the 
point of blocking the passage of sound, or if purulent 
exudates block the passage of sound, a conductive type 
hearing loss could result.  Such hearing loss would, however, 
disappear with the alleviation of the swelling or exudate.  

The audiologist also stated that, because the veteran's 
hearing acuity was within normal limits on separation from 
service, the perforation of the right tympanic membrane 
during service, as claimed by the veteran, did not result in 
any hearing loss.  Based on the available medical evidence, 
the audiologist found that the veteran had developed 
bilateral otosclerosis following his separation from service, 
which resulted in the stapedectomies in 1980 and 1982.  He 
also stated that otosclerosis normally occurred in the third 
or fourth decade of life and occurred regardless of military 
service.  Following the stapedectomies the veteran developed 
a sensorineural hearing loss, the cause of which was not 
shown, as documented in the June 1988 audiometric 
examination.  The audiologist provided the opinion that there 
was no relationship between the service-connected otitis 
externa and the veteran's currently documented hearing loss.

A December 1989 private medical report, apparently prepared 
in conjunction with the veteran's appeal of a claim for 
disability benefits from the Social Security Administration 
(SSA), indicates that the psychiatrist reviewed the veteran's 
medical records and concluded that, although he suffered from 
intermittent depression or chronic dysthymia, his psychiatric 
symptoms did not result in a severe impairment.  The 
psychiatrist stated that the injuries incurred in the 1978 
motor vehicle accident were basically functional, in that no 
anatomical, biophysiological, or neurological cause could be 
found.

He found that the veteran had been involved with treatment 
providers too numerous too mention, none of which appeared to 
have alleviated his complaints; that he had been involved in 
extensive litigation pertaining to the 1978 motor vehicle 
accident and subsequent accidents; and that he had 
demonstrated compensation-seeking behavior without any 
objective evidence of significant disability.  He also stated 
that the veteran had demonstrated histrionic, manipulative, 
and malingering behavior.  He noted that although the 
psychological testing had produced a high score on the "fake 
scale," his psychiatric diagnoses had been based on that 
testing rather than clinical findings.

Based on the evidence shown above, in the January 1990 rating 
decision the RO denied entitlement to service connection for 
hearing loss on the basis that the hearing loss was not 
related to the service-connected otitis externa, as claimed 
by the veteran.

In September 1989 the RO asked the United States Army and 
Joint Services Environmental Support Group (ESG) to verify 
the veteran's claimed PTSD stressors, and provided copies of 
his service personnel file and statements in which he 
described the claimed stressors.  Contact with that agency in 
February 1990 revealed that the relevant records could not be 
researched to provide verification of the veteran's claimed 
stressors because the relevant records had not yet been de-
classified.  In March 1990 the ESG responded that they were 
unable to locate any Vietnam data to verify the stressors 
described by the veteran.  They described the mission of 
Patrol Squadron Six, to which the veteran was assigned, as 
conducting all weather antisubmarine warfare (ASW) 
operations.  The tasks in accomplishing that mission included 
detecting and tracking and, when directed, destroying enemy 
submarines.  The squadron also conducted antisubmarine escort 
of convoy and fleet units, patrolled sea and coastal areas to 
protect against enemy submarine attacks, conducted 
reconnaissance flights, and participated in sea-air rescue 
operations.  The ESG was able to verify that Patrol Squadron 
Six participated in ASW operations and fleet exercises, but 
did not provide any detailed descriptions of the ASW 
operations.

In his May 1990 appeal of the denial of service connection 
for hearing loss, the veteran stated that he served as an 
aviation electrician during service, which required him to 
work in the immediate vicinity of jet aircraft engines.  He 
contended that his hearing loss was due to that noise 
exposure.  He also argued that his hearing loss was due to 
otitis media that he had during service.

In his July 1990 appeal of the denial of service connection 
for PTSD, the veteran contended that service connection 
should be granted because he had provided a written statement 
outlining the stressors that he experienced in Vietnam.  He 
further pointed out that his treating therapist, and the VA 
examining psychiatrist, had found that he had PTSD.  He 
stated that his claim should not be denied merely because the 
ESG was unable to verify the stressors he claimed to have 
experienced.  He also stated that just being in Vietnam, 
whether or not he fired a weapon (which he asserted he had), 
was sufficient to cause PTSD.

The veteran's treating therapist provided a report in August 
1990 in which he stated that the veteran was receiving 
treatment for PTSD, but he did not provide any clinical 
findings pertaining to the stated diagnosis.  The therapist 
also stated that the veteran continued to be highly emotional 
and paranoid as a result of VA's "demands" for proof of 
combat trauma, which interfered with his treatment progress.

During a September 1990 hearing the veteran testified that he 
served in Vietnam for three-month tours in 1966, 1967, 1968, 
and 1969.  He also testified that he was assigned to VP-6 
conducting aerial reconnaissance for the Central Intelligence 
Agency (CIA).  He stated that they would perform a 12-14 hour 
flights every other day during those three-month periods, 
flying out at 30,000 feet and returning 50 feet above the 
water, taking pictures of what they found, being shot at, and 
calling in fire power.  He also stated that after the other 
planes destroyed the ships, his plane had to make a visual 
record of the results and conduct a body count.  He further 
stated that they were in a "hot zone" every day, that they 
were fired upon during every mission, and that they could see 
the ship crews running for the guns because they were flying 
at deck level.

He also testified that he first started having problems with 
the symptoms of PTSD in 1970, at which time he became an 
alcoholic.  He described his symptoms at that time as being 
nervous, paranoid, and isolated.  When asked what had 
happened to him in Vietnam to cause these symptoms, he 
referred to "all the death and destruction and dismantled 
bodies. . . the smell of the blood and burning bodies, and 
just constant death."  He stated that while in Vietnam his 
unit was stationed at Cam Ranh Bay and Da Nang, and that 
every night while stationed at Cam Ranh Bay the Vietcong 
tried to destroy the bridge that connected Cam Ranh Bay and 
their base.  He also stated that he had friends killed when a 
plane was lost, but he could not remember any of their names.

He testified that he started receiving treatment in 1980 
after he tried to commit suicide, that he started attending 
the Vietnam Veterans Outreach Readjustment Counseling Center 
(Vet Center) one year previously, and that his symptoms had 
been diagnosed as PTSD two or three years previously.  When 
asked to describe his current symptoms he stated that he had 
flashbacks and bad dreams, and that he had to live alone 
because he woke up screaming in the middle of the night.  
When asked to describe the contents of his nightmares and 
flashbacks, he stated that they included bodies being torn 
apart and the smell of blood and burning flesh.  He could not 
recall any of the names of the individuals with whom he 
served.

The report of a March 1991 VA psychological evaluation 
indicates that the evaluation was conducted at the request of 
the Vet Center for the purpose of determining whether the 
veteran had PTSD based on psychological testing.  The 
psychologist stated that the veteran was initially tested in 
February and March 1991, but that the results of that testing 
were invalid.  The psychologist stated that the response 
pattern on the initial testing was similar to that seen in 
(a) individuals who consciously exaggerate or malinger in an 
attempt to gain some goal; (b) individuals who are so acutely 
disturbed that they are unable to maintain contact with 
reality; (c) individuals with limited comprehension; or (d) 
individuals who are uncooperative.  The veteran's responses 
to the personality testing were indicative of major 
disturbances in personality, with elements of numerous 
personality disorders to an extreme degree.  His responses to 
that testing were also questionable due to the extremity of 
his responses.

The psychologist provided the opinion that the invalid test 
results were caused by the veteran's tendency to refer to 
events in his life in a very extreme and negative manner in a 
"cry for help."  The results of the initial testing were 
discussed with the veteran, and he was then re-tested.  The 
psychologist stated that, in her opinion, the testing 
conducted later in March constituted a valid assessment of 
his current functioning.

The psychologist stated that the results of the subsequent 
testing were consistent with those found in veterans 
diagnosed with PTSD.  She stated that the Combat Exposure 
Scale yielded a score of seven, the highest score the scale 
permitted, and was indicative of PTSD as a result of those 
experiences.  The psychologist also stated, however, that the 
Combat Exposure Scale was a self-report measure, and that she 
did not have any of his military records available for 
review.

In an August 1991 substantive appeal of the denial of service 
connection for PTSD the veteran stated that just being in 
Vietnam was a sufficient stressor, whether or not he was 
engaged in combat.  He argued that VA was incorrect in 
denying his claim for service connection for PTSD on the 
basis that his service records did not verify that he served 
in combat, and that the benefit of the doubt should be 
applied in his favor.  In a substantive appeal received in 
October 1991 he appeared to quote from another source in 
describing the stressors needed in order to establish service 
connection for PTSD.  He stated:

In the guerrilla warfare of Vietnam there were many 
events which can be construed to be stressors when 
considered individually or in their collective, 
additive sense.  To summarize briefly these 
stressors included: (1) the unpredictability of 
enemy attacks, their identity and whereabouts; (2) 
the unpredictability of fire fights and [anti-
personal] mines (booby traps, etc.); (3) the 
social-political controversy of the war "back 
home;" (4) the inability to fulfill the role of a 
successful combatant-warrior; (5) the constant 
exposure to life-death situations; (6) the 
participation in or exposure to atrocities; (7) the 
one-year tour of duty and "survival mentality;" (8) 
the problem of ideological justification when faced 
with the continual death or loss of buddies or 
comrades.

He also claimed to have experienced all of those stressors 
while serving in Vietnam.

During a November 1991 hearing the veteran again testified 
that while stationed in Vietnam he served on a crew that 
conducted air reconnaissance of shipping lanes for the Navy 
and the CIA and that they were in combat every day, in that 
they were shot at by the ships they were flying over.  He 
stated that they received artillery fire from the ships, and 
that they were escorted out of Red China after flying there 
on the same day that the USS Pueblo was taken.  He also 
stated that on the day following the capture of the USS 
Pueblo the plane's crew was put on alert, and that nuclear 
weapons were loaded on their plane, which they flew into 
North Korea.  They returned to Japan after 12 hours without 
having used the weapons.

He testified that his duties on the plane consisted of 
operating the radar equipment and taking photographs of the 
ships after they were attacked.  He stated that they could 
see the men on the ships run for their guns, because they 
were flying deck level with the ships.  He also stated that 
they were always under fire, and that they took a couple of 
rounds in the tail two or three times.  He also testified 
that another squadron had a plane shot down doing the same 
patrol.  He stated that they flew 50 feet above the water in 
order to avoid detection by radar.  He also stated that the 
pilot would narrate what was happening because all the crew 
operating the equipment in the back of the plane could not 
see what was going on.  The pilot described men on the ships 
going for their guns.  The veteran also stated that he was 
frightened because they could not parachute out of the plane 
due to the antennas encircling the aircraft, so that it was 
referred to as a "flying coffin."  He testified that he was 
frightened every time they took off because he did not know 
if they would return.  He also testified that a couple of men 
on the ground crew had been removed from their duties because 
of the stress of the attacks on the base at Cam Ranh Bay.

He stated that prior to going to Vietnam he went through 
escape and evasion training, during which he was kept in a 
prisoner of war camp and tortured.  He also stated that the 
torture was so severe that other men had been previously 
killed in the training.  He said he was kept in a black box 
in the hot sun for two or three hours, which had killed other 
men.

He also again testified that while stationed at Cam Ranh Bay 
the bridge close to them was attacked every night by mortars 
and ground attacks.  When the attacks occurred they were 
ordered into bunkers and were not allowed to participate in 
ground fighting.  While at Cam Ranh Bay the spy planes were 
kept isolated from the other forces, although there were 
Marines, and their unit was next to the bridge being 
attacked.  He stated that they had their own guards and 
maintenance detachment, and that they had no association with 
the other forces.  When asked whether he saw any dead bodies 
during the attacks on the bridge he stated that more than 
once he was visiting a village outside the base when the 
village was attacked.  He stated that when this occurred they 
had to take cover, because the only weapons they had were 
45s.  He also stated that the Army or Marines provided the 
security for them at the base and while visiting the 
villages.

When asked about how he felt about his Vietnam experiences he 
stated that he had a lot of flashbacks and that he though the 
country had let the veterans down, in that the veterans were 
not being taken care of.  He described a flashback as driving 
along the highway and all of sudden believing that he was on 
a highway in Vietnam and being lost.  He stated that he was 
haunted by dead bodies and a lot of death and destruction.  
He also stated that he had difficulty adjusting when he 
returned from Vietnam, because he had seen what was really 
happening there, and that the war was fought so that big 
businesses could make money and not to control Communism.  He 
indicated that his family did not agree with those views.

He further testified that the base was subjected to rocket 
attacks when he was stationed at Da Nang, and that the base 
was under attack in 1969 when they touched down to drop off 
an admiral and then took off in the middle of the barrage.  
He did not provide any dates for these occurrences.

A July 1991 VA treatment record indicates that the veteran 
was being tested for the hepatitis C antibody, in that the 
testing for hepatitis A and B had been negative.  A January 
1992 treatment record shows that he had serum hepatitis by 
laboratory study that was not active.  In his January 1992 
claim for service connection for hepatitis the veteran stated 
that he received treatment for hepatitis in 1967 and 1968, 
while in service, and that he was currently receiving 
treatment for that disorder.

In June 1992 the veteran submitted copies of the command 
histories for Patrol Squadron Six for 1966 through 1968.  The 
history for 1969 was not provided the by Department of the 
Navy because the records indicated that the veteran had left 
the squadron prior to preparation of the 1969 history.

The command histories indicate that Patrol Squadron Six was 
home ported at the Naval Air Station at Barber's Point, 
Hawaii, and that the squadron participated in numerous 
exercises and Pacific fleet ASW support during the referenced 
years.  The squadron dispatched planes at various times to 
the Philippines, Alaska, Canton Island, Australia, Okinawa, 
and for "Yankee Team" operations in April 1968.  The 
histories also indicate that an aircraft crashed at sea in 
April 1968, and that a crewmember was killed in December 1968 
as the result of a car accident.  The veteran was assigned to 
the squadron in 1966, 1967, and 1968 as an electrician.  The 
command histories make no reference to any planes being 
dispatched to Vietnam, that any crews of the squadron served 
in Vietnam or were involved in combat, or that the squadron 
participated in any specific activities pertaining to the war 
in Vietnam.  

A VA audiometric examination in September 1992 revealed 
average puretone decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
45
60
LEFT
25
25
30
50

Speech audiometry revealed speech recognition ability of 
90 percent in the right ear and of 92 percent in the left 
ear.  The examiner provided no etiology for the hearing loss.

In his April 1993 notice of disagreement the veteran asserted 
that the October 1968 reference in his service medical 
records to a "hepatitis check" constituted treatment for 
hepatitis.  He again claimed to have received treatment for 
hepatitis in 1967 and 1968.  He also stated that testing 
showed hepatitis B to be active in 1990 or 1991.  He further 
stated that his duty as a Julie operator on board the P-3 
Orion aircraft was to monitor underwater sounds.  He asserted 
that a hearing loss was noted on his service separation 
examination, and that the VA examination confirmed that he 
had a hearing loss.  He also asserted that the reference to 
"Yankee Team" operations in the command histories pertains to 
the squadron's duties in Vietnam, and that that duty involved 
combat.  He claimed that his service in Vietnam constituted 
combat duty because the planes flew in support of fighter 
groups.  He also stated that while stationed at Cam Ranh Bay 
the unit had to guard its own perimeter and was subjected to 
mortar and rocket attacks.  He did not indicate that he, 
personally, served guard duty.

In support of his claims the veteran submitted an April 1991 
VA laboratory report showing that testing for hepatitis B was 
negative, and an undated private treatment record indicating 
that testing for hepatitis C was positive.  The documents 
provide no etiology or onset for the disorder.

During an August 1994 hearing the veteran testified that he 
contracted hepatitis while serving in Vietnam, and that he 
also received treatment when stationed on Okinawa and at 
Barber's Point from 1966 to 1968.  He stated that he 
currently had hepatitis, the symptoms of which he described 
as fatigue.  He also testified that he had a total hearing 
loss in 1980, which resulted in the stapedectomies in 1980 
and 1982, which he attributed to noise exposure during 
service.

The veteran described the function of the reconnaissance 
flights as flying high to identify a target, flying low on 
the return flight to verify the target, flying off and 
calling in fire power, and returning to make photographs of 
the destruction and prepare a body count.  The fighter jets 
from the aircraft carriers were responsible for destroying 
the target.  It was the veteran's responsibility to 
photograph the destroyed ship and make the body count.  He 
stated that they were also shot at while flying low to verify 
the target.  He further stated that the aircraft in which he 
flew was referred to as a flying coffin because of the 14 or 
15 planes that crashed, there were no survivors.  He 
testified that the plane had a bomb bay and rocket pods on 
each wing, and that it would have blown up had they been shot 
down.

He also stated that the Army and Marines defended the bridge 
being attacked at Cam Ranh Bay, and that his squadron was not 
involved in the fighting.  He said that the PTSD first 
occurred in 1980, but that he did not know that it was PTSD 
when he tried to kill himself.

The veteran provided a July 1994 memorandum from a manager of 
the Readjustment Counseling Service in which the individual 
stated that he had served 12 years in Naval Intelligence, and 
that he knew from personal experience that the area of the 
Gulf of Tonkin between Hainan Island and the coast of North 
Vietnam was commonly referred to as "Yankee Station."  He 
also stated that the area of the Gulf of Tonkin between 
Hainan Island and South Vietnam was commonly referred to as 
"Delta Station."  He further stated that he knew from 
personal experience that several patrol squadrons of P-3 
Orion aircraft, including Patrol Squadron Six, flew 
intelligence, insertion, surveillance, and photo-intelligence 
missions in the Gulf of Tonkin and over South and North 
Vietnam, Laos, and Cambodia.

As the result of a September 1995 VA medical examination the 
examiner provided a diagnosis, among other disorders, of 
chronic hepatitis C.  She did not, however, provide any 
clinical or laboratory findings in support of that diagnosis, 
nor did she provide an etiology or onset for the disorder.

In October 1996 the RO requested the veteran's outpatient 
treatment records from the VAMC for 1967 through the date of 
the request.  The VAMC provided records for November 1988 
through November 1996, which included copies of private 
treatment records and records from a service department 
treatment facility.

The VA treatment records indicate that the veteran received 
ongoing treatment for PTSD, but do not include any clinical 
findings or stressors.  A November 1988 VA treatment record 
shows that the veteran was being seen by multiple therapists 
for his various physical and psychiatric complaints who were 
providing him medication.  The treating psychiatrist offered 
the opinion that this could constitute the manipulative 
behavior of a borderline organization, and instructed the 
veteran to bring to him for evaluation all of the medication 
that he was taking.  

The VA treatment records include a copy of a May 1989 
psychiatric assessment prepared by the veteran's private 
treating therapist.  In that assessment the therapist stated 
that the veteran demonstrated problems with impulse control, 
explosive rage, hostility, and severe mood swings.  He also 
stated that he exhibited anxiety, depression, conversion 
hysteria, suicidal and homicidal ideation, severe insomnia, 
and paranoia.  The therapist provided diagnoses of a 
depressive neurosis, a somatoform disorder, PTSD, a 
borderline personality disorder, and a paranoid personality 
disorder.

In November 1989 the VA psychiatrist stated that the veteran 
had been provided medication based on his agreement to 
participate in regular therapy sessions, but that he had not 
attended the therapy.  The psychiatrist expressed concern, 
apparently for continuing to medicate the veteran for PTSD, 
because they had not been able to substantiate his reported 
military history.  The psychiatrist also noted that the 
veteran did not appear to be improving after years of 
treatment, and that he was involved in litigation.  The 
veteran also refused a drug-screening test.

In December 1989 the veteran complained for almost an hour 
about the government, including VA, and VA's failure to grant 
service connection for PTSD.  He also complained about having 
been denied Social Security benefits and that his medical 
insurance through his workers' compensation claim had been 
terminated.  The psychiatrist provided an assessment of 
questionable PTSD.  In April 1990 he again complained about 
not being rated for PTSD.  The VA psychiatrist contacted the 
veteran's private physician in January 1991, who told him 
that the veteran had denied receiving any medication other 
than that prescribed by the private physician.  The 
psychiatrist informed the veteran of the dangers of 
developing an addiction to the narcotics and other drugs that 
he was taking, and instructed him to reduce the dosage of the 
drugs with the intent of eventual termination.

In March 1991 the psychiatrist stated that when the veteran 
appeared in the reception area for his scheduled appointment, 
he was jovial and even ebullient in greeting the 
receptionist.  When the receptionist informed him that the 
psychiatrist was nearby, the veteran became quite serious 
and, when in the therapy room, stated that he was still 
bothered by depression.  When asked what he wanted to discuss 
during the session, he responded that he was there only to 
get his medication.  The psychiatrist stated, apparently 
based on the veteran's behavior, that the depressant drugs 
that the veteran was taking should be reduced to a minimum.  
The veteran appeared to accept this treatment plan calmly.  
Following the treatment session the psychiatrist provided a 
diagnosis of benzodiazepine dependence.

Following the March 1991 session with the VA psychiatrist, 
the veteran was interviewed by the VA psychologist conducting 
the psychological evaluation referenced above.  During that 
interview the veteran stated that he was concerned that he 
would throw the psychiatrist through a window if he did or 
said anything that the veteran could interpret as not 
listening to, hearing, or caring about him.  The veteran also 
stated that this was more likely to happen if the 
psychiatrist continued to reduce his medication.

The VA treatment records also include a June 1991 treatment 
record from a private physician.  That record indicates that 
the veteran reported having been totally disabled due to PTSD 
since his separation from service.  A routine laboratory 
study performed in conjunction with an Agent Orange 
examination in 1990 had revealed abnormal liver function 
tests, and the veteran was referred to the private physician 
for further evaluation.  The veteran denied having used any 
intravenous drugs or having received a blood transfusion.  He 
also denied having any history of hepatitis or any problems 
with alcohol.  

The VA treatment records indicate that the veteran continued 
to be evaluated for the abnormal liver function studies, with 
no definitive cause for the elevated liver enzymes and 
hepatomegaly.  In September 1993 additional testing was 
conducted to rule out hemochromatosis, Wilson's disease, 
autoimmune hepatitis, or hepatitis C.  The report of an 
August 1993 VA laboratory study indicates that the diagnostic 
testing was negative for the hepatitis B antibody, positive 
for the hepatitis A antibody, and reactive for the hepatitis 
C antibody.

A February 1994 treatment record indicates that diagnostic 
testing revealed abnormal liver function studies, although 
the veteran was asymptomatic for liver disease.  As the 
result of additional diagnostic testing and physical 
examination the physician provided a diagnosis of mild, 
chronic hepatitis, with a positive hepatitis C antibody.  The 
physician did not provide any etiology for the disorder.

In June 1994 the veteran complained of nightmares about 
Vietnam, flashbacks, and anxiety, which coincided with 
problems he was having regarding his workers' compensation 
benefits.  He also reported having consumed a fifth of liquor 
a day until two years previously.  He requested medication to 
help him sleep, which was provided.  In July 1994 the 
psychiatrist noted that he appeared to be obsessed with his 
PTSD symptoms.  In August 1994 he reported having used drugs 
extensively following his separation from service, and in 
September 1994 his elevated liver function studies were 
attributed to hepatitis C versus heavy alcohol abuse.  He was 
referred for substance abuse treatment.

A January 1995 VA treatment record shows that the veteran 
expressed anger and hostility regarding the denial of his 
claim for service connection for PTSD.  He also expressed 
homicidal ideation toward VA employees, but had no specific 
plan or person to be harmed.  The therapist stated that the 
veteran felt a strong sense of entitlement from having been 
in the service for four years, and he blamed various 
government agencies for "paperwork snafus."  He emphasized 
the wrongs that had been done to him and VA's responsibility 
to compensate him for hepatitis, hemorrhoids, PTSD, and Agent 
Orange exposure.

In May 1995 the veteran underwent a court ordered evaluation 
after having been arrested for driving under the influence of 
alcohol.  At that time he denied having any problems with 
alcohol or drugs, and claimed to have used alcohol to 
medicate his depression.  He did admit having been addicted 
to pain medication in the past, but denied any current 
addiction, although he continued to use the pain medication.  
The therapist described him as guarded and defensive when the 
therapist recommended that he discontinue the pain 
medication.

In August 1997 the veteran submitted a claim for VA 
compensation for peripheral neuropathy.  With that claim he 
submitted a July 1997 medical report from a private physician 
in which the physician stated that the veteran had been seen 
since June 1997 for complaints of increasing numbness, 
tingling, and "crawling skin" in the extremities, which he 
reported had occurred for a number of years.  The physician 
characterized as significant the evidence of the veteran's 
exposure to Agent Orange during the Vietnam conflict.  The 
physician also stated that a physical examination in June 
1997 was unremarkable, but that based on his complaints the 
physician provided a presumptive diagnosis of peripheral 
neuropathy.  The physician prescribed Elavil for the 
peripheral neuropathy, which was successful in alleviating 
the symptoms.  The physician stated that, based on the 
preceding assessment, the veteran had peripheral neuropathy 
that was responding to Elavil.  He also stated that "one must 
consider the cause of his peripheral neuropathy to be Agent 
Orange exposure."  

In his March 1998 notice of disagreement and November 1998 
substantive appeal of the denial of service connection for 
peripheral neuropathy, the veteran stated that he had 
problems with numbness and tingling in the joints soon after 
leaving Vietnam.  He also stated that he had sought medical 
treatment for the problem, but that the condition was 
diagnosed as nerves, not peripheral neuropathy.  He claimed 
that no one knew in 1969 that exposure to Agent Orange could 
cause peripheral neuropathy.  He also claimed to have 
received treatment for the problem intermittently since 
service, but that no physician determined the cause of the 
problem until 1997.  He contended that service connection 
should be granted for peripheral neuropathy based on Agent 
Orange exposure, but did not make any definitive statements 
regarding any exposure to Agent Orange while serving in 
Vietnam.

In conjunction with a claim for non-service connected pension 
benefits, the veteran was provided a VA medical examination 
in February 1999.  During that examination he reported having 
received treatment for musculoskeletal and psychiatric 
complaints resulting from the 1978 motor vehicle accident.  
He also reported having been exposed to Agent Orange while 
serving in Vietnam at Cam Ranh Bay.  He complained of pain, 
numbness, and tingling in both hands and arms, and stated 
that he had bilateral carpal tunnel syndrome as a result of 
the 1978 motor vehicle accident, which diagnosis was 
established as the result of NCS, and peripheral neuropathy 
resulting from exposure to Agent Orange.  

The veteran also stated that a roommate at some point in time 
had hepatitis B, and that the veteran was given a shot of 
gamma globulin at that time.  He further stated that he later 
developed hepatitis C.  He was not receiving any treatment 
from his physician for hepatitis.  On examination he had 
subjective decreased pinprick sensation in the upper 
extremities and reduced grip strength, but the reflexes in 
his upper extremities were normal.  No NCS were performed.  
The examiner provided relevant diagnoses of history of 
bilateral carpal tunnel syndrome, history of peripheral 
neuropathy, and history of hepatitis C.

The veteran was also provided a VA psychiatric examination in 
February 1999 in relation to his claim for pension benefits.  
In preparing that evaluation the examiner reviewed the 
veteran's three-volume claims file, and provided a detailed 
summary of the veteran's psychiatric history based on the 
evidence in the claims file.  During the examination the 
veteran complained of sleep disturbed by nightmares, "major 
flashbacks," anxiety, and that he did not like people.  He 
stated that he normally woke at 3:00 a.m. because that is 
when he did most of his work while in Vietnam.  He described 
the contents of his nightmares as a sensation of falling 
after having been shot out of the sky or feeling helpless in 
not being able to return fire during an attack at Cam Ranh 
Bay.

He stated that he could not trust people because when in 
Vietnam he had to put his trust in his fellow crewmen, but 
learned that he could not trust them because they were not 
properly trained and competent to do their work.  He also 
stated that he had problems with authority figures, and that 
he had attacked his superiors while in service.  He reported 
having an anger problem, especially with the military because 
they had lost the records of his Vietnam service ,and with VA 
because of the delay in awarding service connection for PTSD.  
He asserted that it was VA's responsibility to help him prove 
his case, even though the military lost his records and was 
not able to substantiate the events he claimed to have 
experienced in Vietnam.

The examiner noted that twice during the interview the 
veteran claimed to have flashbacks, which he claimed to be 
stimulated by the smell of diesel fuel and thoughts of 
Vietnam.  He also stated that he became "edgy and nervous" 
when he heard high frequency sounds.

The veteran stated that he had accrued over 3500 hours as a 
crewmen flying in P-3 surveillance aircraft, which were 
referred to as "flying coffins" because the wires strung 
around the fuselage prevented parachuting from the aircraft.  
He stated that his duties on the aircraft were those of 
electrician and photographer, and that their mission was to 
locate ship movement.  He stated that if they found an enemy 
ship they dropped down to 50 feet above the water to take 
pictures of the ship, call in fire power and fly to a higher 
altitude while the ship was being hit by artillery fire.  
After the artillery attack was over, the plane dropped to a 
lower altitude to take pictures of the destroyed ship.  He 
stated that he flew these missions every other day, and that 
he experienced significant stress through fear for the safety 
of the plane, in that other crews had been lost.  He stated 
that he was particularly afraid when they initially flew over 
the ship because he could see the enemy sailors running for 
their guns.

The veteran also described as a significant stressor the 
bridge being attacked while he was stationed at Cam Ranh Bay.  
He stated that although he was not involved in the battle, he 
felt helpless at the time.  He also claimed that the POW 
training that he received for seven days prior to going to 
Vietnam was very stressful.  The examiner noted that he 
appeared to be very indignant about this experience.

The examiner also noted that although the veteran initially 
identified his experiences in Vietnam as the cause of his 
psychiatric symptoms, he later stated that he became 
depressed after a work-related accident.  He reported doing 
well prior to the accident, including making a lot of money 
and having a girlfriend.  He stated that as a result of the 
pressures of the business he operated prior to the accident, 
he consumed a fifth of scotch everyday for two and a half 
years, at which time his girlfriend left him.  He reported 
living very comfortably until the accident, but losing 
everything after the accident because he was unable to return 
to work.  After the accident he tried to commit suicide, and 
eventually became homeless.  He lived off of the proceeds of 
a workers' compensation settlement resulting from the 
accident.

He reported going to the Vet Center two or three times a week 
to take care of the plants, and he stated that he enjoyed 
talking to the peer counselors.  He was not, however, 
undergoing therapy at the Vet Center.  He also reported that 
he had a workers' compensation claim pending for carpal 
tunnel syndrome, and that he also had two lawsuits pending 
resulting from motor vehicle accidents that occurred in the 
1990s.

When asked to describe his subjective complaints, the veteran 
stated that his life had little value after he lost 
everything following the motor vehicle accident and that he 
was frustrated and outraged with the administrative processes 
in obtaining a workers' compensation settlement, VA 
compensation, and compensation from the insurance companies 
following the subsequent motor vehicle accidents.  He also 
stated that he had experienced significant stress in trying 
to prove what he experienced during military service to VA 
because a friend had burned all of the records he had of 
these experiences due to the box in which they were kept 
being labeled "top secret."

When questioned, the veteran denied feeling any guilt about 
Vietnam.  He identified the saddest events in his life as the 
deaths of relatives in 1990.  He also expressed sadness over 
the recent death of a friend's horse.  When asked how Vietnam 
continued to have impact on him, he stated that he had 
"associations," which he described as an increased heart rate 
and increased thoughts about airplanes when he heard 
helicopters.  He also stated that having served in Vietnam 
altered the way that he thought about life, in that he was 
more callused, he tried to do something everyday, and that he 
had to come to terms with death.

During the mental status examination the veteran exhibited 
signs of anxiety, although he was calm, friendly, and 
sometimes jovial.  Throughout the interview he tended to 
digress in registering complaints about the "system," in 
terms of the difficulty he was having in achieving disability 
ratings.  The examiner stated that he described, as if 
outraged, several events from Vietnam that he purportedly 
found stressful.  The examiner found, however, that 
throughout the interview he revealed little sadness or other 
indications of distressful affect related to the reported 
events.

The examiner did not conduct any psychological testing in 
conjunction with the psychiatric evaluation, but made 
reference to the records of the psychological testing in the 
claims file.  The examiner noted that the testing was 
conducted in 1991 on referral from the Vet Center, after the 
veteran's claim for VA compensation for PTSD had been denied.  
The examiner also noted that the initial psychological test 
results were invalid due to the veteran's inflated responses, 
and that the same tests were again administered after 
discussing with the veteran the effect of his inflated 
responses.  

The examiner found it significant that although the 
psychologist provided a diagnosis of PTSD based on the 
subsequent testing, in that testing the veteran again scored 
the highest possible rating on the Combat Events Inventory.  
The examiner found that, based on the veteran's reported 
activities as a P3 engineer and photographer, it was very 
unlikely that he should obtain that high a score.  She stated 
that typically that type of score was seen in veterans who 
had participated in heavy combat as infantrymen, 
medics/corpsmen, or on some helicopters.  She also stated 
that the veteran had never clearly reported any direct combat 
experience or first-hand witnessing of death.  The examiner 
further found that the high score on the Combat Events 
Inventory, in combination with the exaggerated results from 
the first test administration, could be interpreted as an 
effort to overstate his distress and to appear similar to 
veterans with PTSD.  She found that motive to be especially 
important in light of the reason for the psychological 
testing and the veteran's obvious focus over the years on 
obtaining disability compensation.

As a result of the psychiatric evaluation and the review of 
the claims file the examiner in February 1999 provided 
diagnoses of an anxiety disorder not otherwise specified and 
to rule out a narcissistic personality disorder.  The social 
stressors upon which the diagnoses were based included 
inadequate finances and unresolved legal issues, not military 
service.  She stated that the veteran had a history of 
homelessness, alcohol abuse, benzodiazepine addiction, and 
compensation-seeking behavior, and that although he had been 
given the diagnosis of PTSD in the past because he had served 
in Vietnam, his current social and occupational limitations 
were not due to service.  She found credible his report of 
having served on a P3 aircraft, and of having experienced 
stressful and fearful events in which he may have known that 
lives were lost.  She also found, however, that the veteran 
did not display any clear affect relating to these 
experiences other than asserting that he experienced them.  
She further found that his current symptoms were not related 
to those experiences.  

The examiner stated that the veteran had clearly indicated 
that his symptoms began following the work-related injury, 
which prevented him from returning to work.  She noted that 
according to the treatment records, his therapy sessions were 
primarily focused on legal problems or medication issues, and 
that they rarely referred to any distress he was experiencing 
based on Vietnam experiences.  She also stated that his 
anxiety was related to his financial situation, not his 
Vietnam experiences, and that his reported sleep 
disturbances, anxiety attacks, and isolation could be 
explained within the context of poverty and homelessness 
better than continued war-related distress.  She further 
stated that his unceasing efforts to obtain compensation 
through litigation seemed to motivate him, consciously or 
subconsciously, to over-report his symptoms and his military 
experiences.

In November 1998 the RO requested additional verification of 
the veteran's claimed stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG), including more detailed records than those 
previously provided.  The RO sent with the request a copy of 
all of the veteran's statements in which he described the 
claimed stressors and his service personnel records.  In an 
October 1999 response to that request the USASCRUR provided 
the complete 1966 and 1967 histories for Patrol Squadron Six, 
and stated that they were unable to locate any additional 
information concerning the veteran's PTSD claim.

In addition to the information provided by the command 
histories submitted by the veteran in June 1992 and the 
information provided by the ESG in March 1990, the more 
complete command histories further document the activities of 
the squadron in the Pacific theater and Alaska, but make no 
specific reference to any service in Vietnam or any planes or 
crewmen being lost or injured.  

In October 1999 the veteran submitted copies of undated 
photographs indicating that he served with Air Crews No. 8 
and No. 12 of Patrol Squadron Six.  In addition, the RO 
obtained additional documentation pertaining to the 
activities of Patrol Squadron Six from an Internet Web site.  
Those documents indicate that in April 1968 a P3 aircraft 
assigned to Patrol Squadron Six crashed in the China Sea as 
the result of a possible automatic pilot malfunction and 
eight crewmen were killed.  Although the documents refer to 
additional plane crashes involving the P3s, none occurred 
during the veteran's time in service.  In November 1999 the 
veteran provided a picture of the 12 crewmen and plane that 
crashed in April 1968, and stated that he knew those men.  
The picture was apparently copied from a book pertaining to 
that incident.


II.  Service Connection for PTSD

A.  Well Grounded Claim

As previously stated, in the January 1998 decision the Board 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
PTSD.  If the Board finds that new and material evidence has 
been submitted, the Board must then determine whether the 
claim for service connection for PTSD is well grounded prior 
to adjudicating the substantive merits of the claim.  Elkins 
v. West, 12 Vet. App. 209 (1999).

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  See King v. Derwinski, 3 Vet. App. 
242 (1992).  The veteran has submitted medical evidence 
showing that his psychiatric symptoms have been diagnosed as 
PTSD, medical evidence indicating that the PTSD is related to 
in-service stressors, and his own lay evidence of having 
experienced a stressor during service.  The Board finds, 
therefore, that the claim of entitlement to service 
connection for PTSD is well grounded.

Because the claim for service connection for PTSD is well 
grounded, VA has a duty to assist the veteran in the 
development of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Gober, 9 Vet. App. 341 (1996), 
aff'd, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).  The relevant evidence consists of the veteran's 
service records, VA and private treatment records, the 
reports of VA psychiatric examinations in April 1985, June 
1988, and February 1999, the reports of the March 1988 and 
March 1991 psychological evaluations, reports from the ESG 
and USASCRUR, the July 1994 lay statement, and the veteran's 
statements and testimony.  

The Board notes that in the January 1998 remand the RO was 
instructed to submit an additional request to the USASCRUR 
for further documentation of the veteran's claimed stressors.  
That request was submitted, and the USASCRUR provided more 
complete command histories, but was unable to provide 
verification of the veteran's claimed stressors.  Although 
the RO was also instructed to obtain the veteran's service 
personnel records, those records were in the claims file 
prior to the remand.  

In the remand the RO was also instructed to provide the 
veteran an additional VA examination by a board of two 
psychiatrists for the purpose of determining the nature and 
etiology of any psychiatric disorder if the RO was successful 
in obtaining verification of any of the claimed stressors.  
Because none of the claimed stressors were verified, a 
psychiatric examination by a board of two psychiatrists was 
not required.  The Board finds, therefore, that the RO has 
complied with the requirements in the January 1998 remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

B.  Laws and Regulations

Although the evidence is generally presumed to be credible in 
determining whether the claim for service connection is well 
grounded, that presumption no longer applies when 
adjudicating the substantive merits of the claim.  Evans v. 
West, 
12 Vet. App. 22 (1998).  In determining whether service 
connection is warranted, the Board must evaluate the 
credibility of the evidence and weigh and balance its 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Board notes that subsequent to initiation of the 
veteran's claim, a regulation pertaining specifically to 
service connection for PTSD, 38 C.F.R. § 3.304(f), was issued 
and subsequently revised.  In accordance with the holding of 
the Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (Court) in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), if a regulation changes after the claim has 
been filed but prior to the conclusion of the appellate 
process, the provision that is more favorable to the veteran 
applies.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.  

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on DSM-III-R or DSM-IV, must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in February 1993, 
the RO applied the Manual M21-1 provisions in determining if 
service connection was warranted.  Following the Board's 
January 1998 determination that new and material evidence had 
been submitted to reopen the claim, in the December 1999 
rating decision and supplemental statement of the case the RO 
applied the regulatory criteria as originally shown in 
38 C.F.R. § 3.304(f) (1993) in confirming the denial of 
service connection, and provided that regulation to the 
veteran.  The RO did not consider the 1999 revision to the 
regulation, nor did the RO provide the revised regulation to 
the veteran.

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, and that in the Cohen decision the 
Court held that the Manual M21-1 provisions for establishing 
service connection for PTSD were essentially the same as 
those found in 38 C.F.R. § 3.304(f) (1993).  Since the 
veteran's claim for service connection for PTSD was 
considered in April 1990, the basis for denial has been the 
lack of verification of any of his claimed stressors.  The 
original version of the regulation, which the RO applied and 
which was provided to the veteran, required service 
department verification of the claimed stressors.  38 C.F.R. 
§ 3.304(f).  The revised regulation, based on the Court's 
holding in Cohen and previous cases, indicates that the 
claimed stressors must be verified by credible supporting 
evidence, but does not require service department 
verification.  

The Board notes that the veteran has been asked to provide 
lay evidence substantiating his claimed stressors, including 
the names of individuals with whom he served, but did not do 
so.  He has also been provided the opportunity to submit 
additional evidence and arguments pertaining to the 
occurrence of the claimed stressors, and has done so.  The 
Board finds, therefore, that it may consider the original and 
revised criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993); see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


C.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for PTSD is not warranted.  The Board 
finds that a clear or substantiated diagnosis of PTSD has not 
been established, that the veteran did not serve in combat 
while in service, and that his claimed stressors are not 
supported by corroborating evidence.


Combat Status and Verification of Stressors

The veteran claims to have PTSD as the result of events that 
occurred while he was stationed in Vietnam for three months 
in 1966, three months in 1967, three months in 1968, and in 
1969 for an undesignated period of time.  His service 
personnel records show that during the applicable time 
periods he was assigned to Patrol Squadron Six, which had its 
home base at the Naval Air Station at Barber's Point, Hawaii, 
as an electrician.  The command histories indicate that 
Patrol Squadron Six participated in anti-submarine warfare 
and reconnaissance for ships in the Pacific Fleet.  The 
service personnel records also indicate that the veteran was 
awarded the Vietnam Service Medal on two occasions for his 
participation in operations in support of the conflict in 
Vietnam.  The Board finds, therefore, that the veteran's 
duties while assigned to Patrol Squadron Six included anti-
submarine and reconnaissance missions in support of the 
conflict in Vietnam for at least part of the time that he was 
assigned to that squadron.

The veteran claims that his duties on board the aircraft 
conducting air surveillance in Vietnam or in the waters off 
the coast of Vietnam constituted combat service.  If the 
veteran served in combat, his lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence, if the testimony is credible and 
consistent with the circumstances, conditions, or hardships 
of such service; specific verification of the claimed 
stressors is not required.  38 U.S.C.A. § 1154(b); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  "Combat" is defined as having 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  

According to the veteran's statements, the plane to which he 
was assigned flew at high altitude to locate enemy ships, 
then flew 50 feet above the sea to determine the specific 
location of the ship, called in fighter aircraft, and 
returned to a higher altitude while the other aircraft 
destroyed the enemy ship.  The veteran's aircraft then 
returned to the scene of the fight to photograph the 
destroyed ship.  His duties on board the aircraft consisted 
of operating electronics equipment for the detection of the 
enemy ships and, according to his statements, photographing 
the enemy ships after they had been attacked by the other 
Navy aircraft.  The evidence does not show that he or the 
plane that he flew in fired any weapons against the enemy 
ships, and he stated that the plane was prohibited from doing 
so.  Although he claims that the plane he flew in was fired 
upon by the enemy, the service department records do not 
indicate that any aircraft were damaged due to enemy fire.  
The aircraft flew to a higher altitude after determining the 
location of the ship, apparently for the purpose of evading 
fire.  The Board finds that his activities on board the 
aircraft do not constitute combat because he did not 
participate in an actual fight or encounter with a military 
foe; any involvement with the enemy was apparently incidental 
to the squadron's mission.  VAOPGCPREC 12-99.

The veteran also claims to have been in combat when stationed 
at Cam Ranh Bay when the bridge near his location at the base 
was attacked by the Vietcong.  He also stated, however, that 
when the bridge was attacked the Army and Marines defended 
the bridge, not his Navy squadron, and that when the bridge 
was mortared they were required to stay in the bunkers and 
were not allowed to participate in the fighting.  The Board 
finds, therefore, that having been present on the base when 
the bridge was attacked does not constitute "combat" because 
he did not participate in an actual fight or encounter with a 
military foe.  VAOPGCPREC 12-99.

The veteran also claims to have participated in combat while 
visiting villages around the base at Cam Ranh Bay.  He 
contends that the villages were attacked while he was there.  
He also stated, however, that when visiting these villages he 
did so with Army or Marine troops, and that the Army or 
Marine troops were responsible for defending the villages.  
The evidence, including his statements, does not indicate 
that he was ever actually engaged in a fight or encounter 
with the enemy.  The Board finds, therefore, that the veteran 
did not serve in combat while in service.  Gaines, 11 Vet. 
App. at 353 (the determination as to combat status is to be 
based on the evidence of record; 38 U.S.C.A. § 1154(b) does 
not require that the veteran's assertion of combat be 
accepted).

Because the veteran did not engage in combat with the enemy 
while in service, the occurrence of the claimed stressors 
must be supported by corroborating evidence.  Moreau, 9 Vet. 
App. at 395.  The veteran has not, however, provided any 
detailed information that can be verified regarding what 
enemy ships were destroyed, when the attacks occurred, how 
many and under what circumstances he saw dead or wounded 
bodies, or when the mortar and rocket attacks occurred at Cam 
Ranh Bay.

The evidence indicates that since the work-related injury in 
1978, the veteran has established a pattern of behavior for 
obtaining compensation for his various and sundry claimed 
injuries under the auspices of workers' compensation, private 
insurance companies, as well as VA.  Although he has claimed 
to be totally disabled due to his musculoskeletal problems, 
his subjective complaints are not supported by any 
significant objective medical findings.  The primary focus of 
his psychiatric treatment, when obtained, has been for the 
purpose of obtaining medication, to which he had developed an 
addiction, or for the purpose of documenting the severity of 
his claimed symptoms.  As the examiner found in February 
1999, the veteran has received very little therapy for his 
alleged complaints, and he has shown no improvement in his 
symptoms in spite of the years of seeing various therapists.  
All of this lessens his credibility.

The statements made by the veteran regarding his psychiatric 
symptoms are also conflicting.  At one point in time he 
denied having any problems with substance abuse, but he later 
reported having consumed a fifth of scotch everyday and was 
found to be addicted to benzodiazepines.  He initially 
reported that the plane he was on was actually involved in 
combat, in that the plane fired weapons and was fired upon, 
but he later stated that the surveillance plane's function 
was to determine the location of the enemy ships and to call 
in other planes to attack the ships.

The therapist in March 1988 based the diagnosis of PTSD on 
the veteran's report of having been involved in heavy combat 
while flying reconnaissance missions.  The veteran reported 
having fired his weapon at the enemy; killing the enemy; 
seeing someone killed; seeing wounded individuals; and 
perceiving the sight and sound of dying people.  The 
evidence, including his subsequent statements, does not show 
that he was engaged in any combat while performing the 
reconnaissance missions, that he ever fired a weapon at or 
killed the enemy, or that he saw anyone being killed or 
wounded.  

It was later established that the role of the surveillance 
plane was to locate the position of the enemy ships, inform 
the attack planes as to the location of the ship to be 
attacked, and return to a higher (and safer) altitude while 
the attack planes destroyed the ship.  It is incongruous to 
conclude that a surveillance plane, which had been ordered 
not to return fire in order to insure the safety of the 
equipment on board the plane, would unnecessarily remain in a 
zone of danger.  The veteran told the therapist that his 
plane was attacked everyday, and that he was in fear of being 
shot down whenever the plane went up, but he later stated 
that the plane received a few bullet holes on one or two 
occasions during the 12 months that he participated in the 
surveillance operation.  He also later stated that only the 
pilot could see what was going on, because the remainder of 
the crew was in the back of the plane operating the 
equipment, so he would not be able to see the men on the 
enemy ships running to their guns or firing at the ship.  He 
did state that he was responsible for photographing the ship 
after it had been destroyed, but he had to use binoculars to 
see the deck of the ship and had no close involvement with 
what had occurred.

The Board finds that the veteran's assertions of having 
engaged in combat, firing his weapon at the enemy, killing 
the enemy, seeing someone killed, and seeing wounded or dying 
individuals are not supported by any credible supporting 
evidence.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The therapist in June 1988 also based the diagnosis of PTSD 
on the veteran's report of flying in and out of areas under 
attack, being under fire while refueling, and seeing men 
being killed.  The subsequent evidence shows that the plane 
in which he flew left the zone of danger before any attack 
started.  He has made no further allegations regarding the 
plane being attacked while refueling, including any dates or 
locations, and has stated that the plane made continuous 12-
hour flights with no reference to refueling.  The subsequent 
evidence also indicates that he was never in a position to 
see men being killed, in that he was stationed in the back of 
the plane and relied on the pilot to describe what was 
occurring; that the plane flew to a higher altitude prior to 
the initiation of the attack; and that he was confined to a 
bunker when the attacks at Cam Ranh Bay occurred.  His 
assertion that he was responsible for guarding the top secret 
reconnaissance equipment on the aircraft when on the ground 
at Cam Ranh Bay, rather than the Army or Marine troops at the 
base, with no more than a sidearm is inherently not credible.  
The Board finds, therefore, that the assertions made during 
the June 1988 VA examination are not credible.  Madden, 123 
F.3d at 1481.

The veteran has also claimed as a stressor the shelling of 
the bridge near the squadron's location at Cam Ranh Bay.  He 
stated that the enemy shelled the bridge almost every night, 
but he has not been able to provide any dates, including the 
months and year, that this occurred.  That claimed stressor 
is not, therefore, supported by any corroborating evidence.

After the veteran was informed that the ESG or USASCRUR had 
not been able to verify any of his claimed stressors, he 
stated that just being in Vietnam was sufficient to cause 
PTSD.  Presence in a combat zone is not, however, sufficient 
evidence of a service-related stressor; the veteran must 
submit evidence showing that he was exposed to a more than 
ordinarily stressful environment.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The question of whether the claimed 
stressor is sufficient to support a diagnosis of PTSD is a 
medical question, to which the veteran is not competent to 
provide evidence, and the diagnosis of PTSD was based on his 
reports of having participated in heavy combat, not his 
presence in Vietnam.  West v. Brown, 7 Vet. App. 70, 79 
(1994); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The veteran has also made generalized statements that his 
PTSD was caused by "all the death and destruction and 
dismantled bodies. . . the smell of the blood and burning 
bodies, and just constant death."  With the exception of 
taking photographs as the plane flew by an enemy ship after 
it had been attacked, there is no indication that he had any 
exposure to death, destruction, or dismantled bodies.  That 
contact was at a significant distance, and it is highly 
unlikely that he could have smelled blood or burning bodies.  
He has not provided any detailed information to the contrary 
that is subject to verification.  The Board finds, therefore, 
that his generalized statement is not probative of having 
incurred a stressor in service.

The veteran further stated that friends were killed when a 
plane was lost, and the evidence indicates that a plane in 
Patrol Squadron Six went down due to a malfunctioning 
automatic pilot in April 1968.  The veteran could not, 
however, remember any of the names of these "friends," nor is 
their any indication that he was in the proximity of the 
plane when it went down or that he was even aware of the 
crash until afterwards.  As previously stated, the diagnosis 
of PTSD was based on his allegations of having served in 
heavy combat, not on the reported loss of fellow 
servicemembers.  The Board finds, therefore, that this 
evidence is not probative of the veteran having incurred a 
stressor in service that resulted in PTSD.

In the substantive appeal received in October 1991 the 
veteran appears to have quoted from another source in 
describing the stressors needed in order to establish service 
connection for PTSD.  There is no credible supporting 
evidence, however, that the veteran personally experienced 
any of those events.  His duties on the ground in Vietnam 
were apparently limited to maintaining and guarding the 
aircraft.  He was not involved in any guerrilla warfare, 
enemy attacks, or firefights; he had no exposure to anti-
personnel mines or booby traps; his duties were those of an 
aircraft electrician and he was not constantly exposed to 
life and death situations; he did not participate in nor was 
he exposed to any atrocities; his four tours in Vietnam were 
limited to three months in duration, and there is no 
indication that he found the assignment undesirable at the 
time; and he did not have to endure the continual death or 
loss of friends.  Although he may have experienced the social 
and political controversy regarding the war when he returned 
home, he apparently resolved that conflict by deciding to 
reside in another state, far from his home of birth.  There 
is no indication that the social and political controversy 
caused any stress, or that he felt unfulfilled in his 
military role.

The veteran also contends that his plane was escorted out of 
Red China on the same day that the USS Pueblo was taken, and 
that the plane flew to North Korea with nuclear arms 
following the capture of the USS Pueblo.  Neither of these 
events was corroborated by any source, nor was the diagnosis 
of PTSD based on such experiences.  The Board finds, 
therefore, that these assertions are not probative of the 
veteran having experienced a stressor in service that 
resulted in PTSD.

Based on the evidence of record, the Board has determined 
that the veteran did not serve in combat while in service, 
and that none of the service-related stressors claimed by him 
are supported by corroborating evidence.  For these reasons 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.


III.  Service Connection for Hepatitis and Peripheral 
Neuropathy

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps, 9 
Vet. App. at 341.  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit, 5 Vet. App. at 93.  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

In order to establish a well-grounded claim based on exposure 
to Agent Orange, the veteran must submit competent evidence 
showing that he currently has a medical diagnosis of 
disability that is due to Agent Orange exposure.  Medical 
evidence showing that he has one of the diseases listed in 
38 C.F.R. § 3.309(e) that have been shown to be related to 
Agent Orange exposure is sufficient to make his claim well 
grounded.  If he does not have one of the diseases listed in 
38 C.F.R. § 3.309(e), he must submit competent medical 
evidence showing that the currently diagnosed disease is 
related to Agent Orange exposure.  See Brock v. Brown, 10 
Vet. App. 155 (1997).  In addition, if the veteran does not 
submit evidence showing that he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he must submit competent 
evidence showing that he was exposed to Agent Orange.  See 
McCartt v. West, 
12 Vet. App. 164 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See King v. Derwinski.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  Hepatitis

The veteran claims to have had hepatitis while in service, 
and that the hepatitis that was diagnosed in 1991 is related 
to the hepatitis that he had in service.  Based on a review 
of the evidence of record, the Board finds that the claim of 
entitlement to service connection for hepatitis is not well 
grounded.

The medical evidence shows that routine serum analysis in 
1991 revealed abnormal liver functioning, which resulted in 
additional testing.  Based on that testing, his physician 
determined that he had been infected with the hepatitis C 
virus.  The Board finds, therefore, that the first Caluza 
element has been satisfied, in that he has presented evidence 
of a current medical diagnosis of disability.  Caluza, 7 Vet. 
App. at 506.

The service medical records indicate that the veteran was 
checked for hepatitis, but they do not indicate that he had 
hepatitis.  The veteran's claim to have had hepatitis in 
service is not probative because he is not competent to 
provide evidence of a medical diagnosis.  Grottveit, 5 Vet. 
App. at 93.  The Board finds, therefore, that the second 
Caluza element has not been satisfied, in that there is no 
competent evidence of the incurrence of a related disease or 
injury in service.  Caluza, 7 Vet. App. at 506.

In addition to the absence of any competent evidence of a 
related disease or injury in service, the veteran has not 
provided any competent evidence indicating that the hepatitis 
that was diagnosed in 1991 is related to an in-service 
disease or injury.  The medical evidence does not show any 
etiology for the disorder.  The first reference to any 
complaints or clinical findings pertaining to hepatitis 
occurred in 1980, at which time the veteran reported that his 
roommate had hepatitis.  His assertion that he has had the 
symptoms of hepatitis since service is not probative because 
hepatitis, which was diagnosed based on laboratory findings, 
is not the type of disease or injury that is subject to lay 
observation.  Clyburn, 12 Vet. App. at 296.  In addition, the 
veteran has not provided any competent evidence indicating 
that the symptoms he claims to have experienced since service 
are related to the current diagnosis.  Voerth v. West, 13 
Vet. App. 118 (1999).  For these reasons the Board has 
determined that the claim of entitlement to service 
connection for hepatitis is not well grounded.

C.  Service Connection for Peripheral Neuropathy

The Board finds that the claim of entitlement to service 
connection for peripheral neuropathy is well grounded.  The 
evidence indicates that the veteran served in Vietnam during 
service, and he has provided lay evidence of having been 
exposed to Agent Orange.  The private physician in July 1997 
provided a diagnosis of peripheral neuropathy and stated that 
the veteran "has evidence of Agent Orange exposure during the 
Vietnam conflict."  The physician also stated that "one must 
consider the cause of his peripheral neuropathy to be Agent 
Orange exposure."  The Board finds, therefore, that the 
veteran has presented evidence of exposure to Agent Orange 
and competent medical evidence showing that the currently 
diagnosed peripheral neuropathy is related to Agent Orange 
exposure.  The evidence is, therefore, sufficient to 
establish a well-grounded claim for service connection for 
peripheral neuropathy based on Agent Orange exposure.  Brock, 
10 Vet. App. at 155.


IV.  New and Material Evidence Pertaining to Hearing Loss

A.  Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.192.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

B.  Analysis

The Board has reviewed the evidence submitted subsequent to 
the January 1990 denial of service connection, in the context 
of all the evidence of record, and finds that new and 
material evidence has been submitted.  Prior to the January 
1990 decision the veteran's statements pertained to a 
relationship between his hearing loss and the service-
connected otitis externa.  In May 1990 and subsequent 
statements he provided evidence showing that he was exposed 
to acoustic trauma in service, and claimed that his hearing 
loss was a result of that acoustic trauma.  This evidence is 
new, in that his evidence relating to direct service 
connection had not previously been considered, and it is 
material because it bears directly and substantially on the 
etiology of his hearing loss and must be considered in order 
to fairly decide the merits of his claim.

Having found that new and material evidence has been 
submitted, the Board must now determine whether the veteran 
has submitted a well-grounded claim.  Ordinarily, the Board 
is precluded from considering in the first instance an issue 
that has not previously been addressed by the RO.  Bernard, 4 
Vet. App. at 384.  In the December 1999 rating decision and 
supplemental statement of the case, however, the RO 
adjudicated the issue of entitlement to service connection 
for hearing loss on the substantive merits of the case, and 
provided the veteran the laws and regulations pertaining to 
service connection.  No relevant evidence has been received 
subsequent to the December 1999 decision.  The Board finds, 
therefore, that it may conduct a de novo review of the claim 
for service connection for hearing loss without prejudice to 
the veteran.  Curry, 7 Vet. App. at 68.

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The medical evidence shows that the veteran currently has a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  The 
Board finds, therefore, that the first Caluza element has 
been satisfied.  Caluza, 7 Vet. App. at 506.  The record does 
not contain any probative evidence, however, showing that the 
veteran incurred a related disease or injury in service, or 
that the currently diagnosed hearing loss is related to 
service.  The service medical records are silent for any 
complaints or clinical findings pertaining to a hearing loss, 
and the audiometric testing conducted during service shows 
that his hearing was normal.  None of the medical evidence of 
record indicates that the hearing loss is related to service, 
or to the service-connected otitis externa.  The veteran's 
assertion that his hearing loss was caused by acoustic trauma 
in service, or that the hearing loss was due to otitis 
externa, is not probative because the veteran is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.  The Board has 
determined, therefore, that the claim of entitlement to 
service connection for hearing loss is not well grounded.


V.  Disability Rating for Otitis Externa

A.  Factual Background

The service medical records show that the veteran received 
treatment for otitis externa from July through September 
1968.  In October 1968 both ears were found to be clear.  His 
separation examination in May 1969 resulted in no relevant 
abnormalities.

The report of a July 1969 otolaryngology examination 
indicates that the veteran reported having periodic ear pain 
since his separation from service.  On examination the 
physician found the right ear canal to be chronically 
inflamed, with a small amount of exudate.  The right tympanic 
membrane was thick and scarred, but mobile.  The left ear 
canal was within normal limits, and the left tympanic 
membrane was gray, intact, and mobile.  The remainder of the 
examination was within normal limits.  The physician provided 
a diagnosis of chronic right otitis externa.

In a January 1970 rating decision the RO granted service 
connection for otitis externa, and assigned a noncompensable 
rating for the disorder.  The disability has been rated as 
noncompensable since January 1970.

Private treatment records indicate that the veteran again 
received treatment for otitis externa in July 1979.  

An October 1991 VA treatment record shows that the veteran 
complained of an earache in the right ear of two days in 
duration.  Examination of the right ear revealed erythema in 
the canal with bulging of the tympanic membrane but no 
purulence.  Examination of the left ear was normal.  His 
symptoms were assessed as otitis externa and otitis media, 
for which medication was provided.  

In his January 1992 claim for an increased rating he stated 
that he had experienced major ear infections since his last 
VA examination, and that he was currently receiving treatment 
for earache.

VA treatment records also indicate that in March 1992 the 
veteran again complained of an irritable right ear, but no 
examination or treatment is documented.  In January 1993 he 
complained of problems with balance, bilateral ear pain, 
sinus pressure, and decreased hearing.  Examination showed 
that the left tympanic membrane was dull and bulging, and his 
symptoms were assessed as otitis media and sinusitis.  His 
symptoms were found to be resolved approximately two weeks 
later.

In March 1993 the veteran reported having rhinitis, an 
earache with discharge, and a productive cough of three days 
in duration.  On examination the left ear canal was 
erythematous with a scant discharge, and a diagnosis of 
otitis externa was provided.  

The veteran testified at the hearing in August 1994 that he 
had received treatment for ear infections for the previous 
three years.  He described the ear infection as being sore 
and draining puss.  He also testified that the disorder had 
recurred since he got out of service, but he could not 
remember the names of the physicians who had provided 
treatment.  He stated that he had an ear infection at the 
time of the hearing, and that he had ear infections every 
couple of months.

An August 1994 VA treatment record shows that he complained 
of a bilateral ear ache, nasal congestion, and draining from 
both ears.  On examination the right ear canal was red and 
the tympanic membrane was abnormal.  The left ear canal had 
dried yellow drainage and the tympanic membrane was normal.  
His symptoms were assessed as otitis externa and probable 
right otitis media, for which medication was provided.

In September 1994 he again complained of a bilateral earache, 
but examination of the ears was normal and no disorder was 
diagnosed.  In December 1994 he reported having pain in the 
right ear, but no abnormalities were found on examination.

During September 1995 and February 1999 medical examinations 
the veteran had no complaints pertaining to the ears.  
Examination of the ears in February 1999 showed no 
abnormalities.

B.  Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Subsequent to the denial of a compensable rating in February 
1993, the regulations pertaining to the evaluation of hearing 
loss were revised effective June 10, 1999.  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas, 
1 Vet. App. at 308.  The Board notes, however, that in 
comparing the rating criteria for Diagnostic Code 6210 in the 
old and revised regulations, no material change in the rating 
criteria is shown.  The Board finds, therefore, that it can 
consider the revised regulations in the first instance in 
evaluating the otitis externa without prejudice to the 
veteran.  Bernard, 4 Vet. App. at 384.

Diagnostic Code 6210 for chronic otitis externa provides a 
maximum 10 percent rating if the disorder is manifested by 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  38 C.F.R. 
§ 4.87.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert, 1 Vet. App. at 55.

The evidence shows that in the period beginning one year 
prior to his January 1992 claim for an increased rating, the 
veteran sought treatment for ear infections once in 1991, 
once in 1992, twice in 1993, and once in 1994.  There is no 
record of any treatment subsequent to August 1994.  He was 
provided medication for the ear infections, which apparently 
resulted in resolution of the symptoms in that no further 
treatment was sought.  The Board finds that treatment on five 
separate occasions since October 1991, with resolution of the 
symptoms after the initial treatment, does not constitute 
frequent or prolonged treatment.  The veteran's testimony of 
having ear infections every couple of months is not supported 
by any medical evidence documenting such infections.  The 
Board finds, therefore, that the criteria for a compensable 
rating are not met, and that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
disability rating for otitis externa.  38 C.F.R. § 4.31.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for hepatitis 
is denied.

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded.

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to a compensable disability rating 
for otitis externa is denied.


REMAND

The veteran claims to have peripheral neuropathy as the 
result of exposure to Agent Orange while in service, and he 
has submitted medical evidence showing that he currently has 
peripheral neuropathy that the physician related to Agent 
Orange exposure.  The diagnosis, however, was based on the 
veteran's subjective complaints, with no objective evidence 
of the veteran having any neurological disorder.  In 
addition, the physician provided no rationale for his opinion 
that the peripheral neuropathy diagnosed more than 27 years 
after the veteran was last possibly exposed to Agent Orange 
is related to that exposure.  The Board finds, therefore, 
that additional development is warranted prior to determining 
the substantive merits of the veteran's claim.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for peripheral 
neuropathy since July 1997.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be afforded a VA 
neurological examination for the purpose 
of determining whether he has peripheral 
neuropathy that is related to service.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including nerve conduction 
studies, that are deemed necessary for an 
accurate assessment. 

The examiner should conduct a thorough 
neurological examination and provide a 
diagnosis for any pathology found.  
Specifically, the examiner should provide 
an opinion, based on the available 
medical evidence and sound medical 
principles, on whether the veteran has 
peripheral neuropathy.  If the examiner 
finds that the veteran has peripheral 
neuropathy, he/she should also provide an 
opinion on whether that disorder is 
related to an in-service disease or 
injury, including exposure to Agent 
Orange.  The examiner should provide the 
complete rationale for all opinions 
given, and state whether the claims file 
was reviewed in conjunction with the 
examination.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  Stegall, 11 Vet. App. at 268.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for 
peripheral neuropathy.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

